DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 20160057229 A1).
As per claim 1, Barton discloses:
a method comprising: storing snapshot data of a snapshot within a base object according to an object format where the snapshot data is structured according to a snapshot file system tree structure, at least by (paragraph [0012] which describes snapshot of a filesystem, with a structure maintained as a series of manifest files and differential changes stored in the object storage system (e.g. snapshot file system tree structure)
performing, by a data connector component hosted within a container an operation upon the base object to generate a result, at least by (paragraph [0031], describes the corporation  between the container service, proxy and container rings connected to an object service, the data service applies a hash function to the object (see para. 0061), for data verification results based on the checksum performed on each object segment (see 0138) 
creating a sibling object having the object format, at least by (paragraph [0127] describes the manifest file as the sibling object having the object format of the container)
 and storing the result within the sibling object, at least by (paragraph [0138] which describes, the data verification results included in the manifest file)
Regarding claim 2, claim 1 is incorporated and Barton discloses:
wherein the operation comprises an integrity checking operation, and wherein the result indicates whether an integrity issue was identified by the integrity checking operation, at least by (paragraph [0138] which describes a data verification operation)
Claims 15 recite equivalent claim limitations as 1 above, except that they set forth the claimed invention as a non-transitory machine readable medium; Claims 17 recite equivalent claim limitations as 1 above, except that they set forth the claimed invention as device, as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Shoens (US 20100179959 A1).
Regarding claim 3, claim 1 is incorporated and Barton discloses:
comprising: storing a pointer within the base object, wherein the pointer points to the sibling object, at least by (at least by (paragraph [0133] “create a manifest file related to the large object and object segments, and send the manifest file and the plurality of object segments to the proxy 204 for storage in the storage pools 214” paragraph [0142] “retrieves the manifest file associated with the requested large object” which describe the large object as the based object and the manifest file as the sibling object)
But Barton fails to describe said pointer.
However, Shoens (US 20100179959 A1) teaches the above limitation at least by (paragraph [0076[ which describes index table acting as pointers referencing/identifying active file system, snapshots and checksum (pointer points to the sibling object))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shoens into the teaching of Barton because one of the ordinary skill in the art would have been motivated to use and index table permitting fast location of the active file system and, snapshots and verify data integrity as taught by Shoens in para. 0061.
Regarding claim 4, claim 3 is incorporated and Barton discloses:
wherein the snapshot data is stored within a set of fields within the base object and the pointer is stored within a separate field within the base object, at least by (paragraph [0149] describes the update object segment (snapshot) being stored in segment 11, 12, 13 (e.g. a set of fields ) of the large object file (e.g. base object)
But Barton fails to describe pointer is stored within a separate field.
However, Shoens (US 20100179959 A1) teaches the above limitation at least by (paragraph [0076[ which describes index table acting as pointers referencing/identifying active file system, snapshots and checksum (pointer points to the sibling object), and are stored in separate fields)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shoens into the teaching of Barton because one of the ordinary skill in the art would have been motivated to use and index table permitting fast location of the active file system and, snapshots and verify data integrity as taught by Shoens in para. 0061.
Regarding claim 5, claim 4 is incorporated and Barton discloses:
comprising: in response to receiving a request to access the snapshot data, executing the request in association with the set of fields and ignoring the separate field, at least by (paragraph [0138] describes download of the large object which would include current object segments (snapshot data) and only in the event the second object segment cannot be located, that error correction result associated with the first object segment may be retrieved from the manifest file (e.g. separate field), therefore if the object can be found, then the separate field is ignored)



Regarding claim 16, claim 15 is incorporated and Barton discloses:
wherein the instructions cause the machine to: store a pointer within the base object to point to the sibling object; and utilize the pointer within the base object to access the result stored within the sibling object, at least by (at least by (paragraph [0133] “create a manifest file related to the large object and object segments, and send the manifest file and the plurality of object segments to the proxy 204 for storage in the storage pools 214” paragraph [0142] “retrieves the manifest file associated with the requested large object” which describe the large object as the based object and the manifest file as the sibling object)
But Barton fails to describe said pointer.
However, Shoens (US 20100179959 A1) teaches the above limitation at least by (paragraph [0076[ which describes index table acting as pointers referencing/identifying active file system, snapshots and checksum (pointer points to the sibling object))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shoens into the teaching of Barton because one of the ordinary skill in the art would have been motivated to use and index table permitting fast location of the active file system and, snapshots and verify data integrity as taught by Shoens in para. 0061.
Claims 18 recite equivalent claim limitations as 16 above, except that they set forth the claimed invention as device, as such they are rejected for the same reasons as applied hereinabove.
Claim(s) 16, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton and Shoens in view of Leshinshy et al  (US 11080253 B1).
Regarding claim 6, claim 4 is incorporated and Barton fails to disclose:
comprising: selectively providing snapshot operations with access to the set of fields and blocking access to the separate field.
However, Leshinshy et al  (US 11080253 B1) teaches the above limitation at least by (col. 3 lines 3-13, which describes concurrency control that locks access to certain indexes which allowing the ability to selectively provide access to certain fields and blocking access to other fields (e.g. separate fields))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to utilize concurrency mechanisms to ensure that access requests do not disrupt, interrupt, corrupt, or otherwise change the performance of another access request as taught by Leshinshy, col. 2 lines 67- col. 3 lines 4.
Regarding claim 13, claim 3 is incorporated and Barton fails to disclose:
comprising: providing a first application with access to the snapshot data within the base object and restricting the first application from accessing the pointer within the base object and the result within the sibling object.
However, Leshinshy et al  (US 11080253 B1) teaches the above limitation at least by (col. 3 lines 3-13, which describes concurrency control that locks access to certain indexes which allowing the ability to selectively provide access to certain fields and blocking access to other fields (e.g. separate fields))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to utilize concurrency mechanisms to ensure that access requests do not disrupt, interrupt, corrupt, or otherwise change the performance of another access request as taught by Leshinshy, col. 2 lines 67- col. 3 lines 4.
Regarding claim 14, claim 13 is incorporated and Barton discloses:
comprising: providing a second application with access to the pointer within the base object and the result within the sibling object and restricting the second application from accessing the snapshot data within the base object.
However, Leshinshy et al  (US 11080253 B1) teaches the above limitation at least by (col. 3 lines 3-13, which describes concurrency control that locks access to certain indexes which allowing the ability to selectively provide access to certain fields and blocking access to other fields (e.g. separate fields))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to utilize concurrency mechanisms to ensure that access requests do not disrupt, interrupt, corrupt, or otherwise change the performance of another access request as taught by Leshinshy, col. 2 lines 67- col. 3 lines 4.

Claim(s) 7-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of BATOUKOV et al.  (US 20190370610 A1).
Regarding claim 7, claim 1 is incorporated and Barton fails to disclose:
wherein the operation corresponds to execution of machine learning functionality, utilizing a machine learning model, to evaluate the base object.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0084] discloses anomaly detection algorithms (e.g., machine learning algorithms) as machine learning model to detect the anomaly in the data)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Regarding claim 8, claim 7 is incorporated and Barton fails to disclose:
comprising: training the machine learning model based upon feedback corresponding to whether the machine learning functionality correctly identified a data integrity issue with respect to a portion of the base object.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0062, 0205] describes using received feedback to train/re-train the anomaly detection algorithm to improve the accuracy of detecting an anomaly in the data (a data integrity issue with respect to a portion of the base object)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Regarding claim 9, claim 8 is incorporated and Barton fails to disclose:
comprising: reducing a weight assigned to a parameter of the machine learning model based upon the parameter being used to incorrectly identify the data integrity issue.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0200, 0249] describes using received adjustments to sensitivity parameters (e.g. weight assigned to a parameter of the machine learning model ) for the anomaly detection algorithm based on feedback, such adjustment can be done using a slider bar which allows the weight to be both increased and decreased)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Regarding claim 10, claim 8 is incorporated and Barton fails to disclose:
comprising: increasing a weight assigned to a parameter of the machine learning model based upon the parameter being used to correctly identify the data integrity issue.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0200, 0249] describes using received adjustments to sensitivity parameters (e.g. weight assigned to a parameter of the machine learning model ) for the anomaly detection algorithm based on feedback, such adjustment can be done using a slider bar which allows the weight to be both increased and decreased)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Regarding claim 11, claim 8 is incorporated and Barton fails to disclose:
comprising: in response to training the machine learning model, using the machine learning model to re-evaluate results of a prior data integrity check of a target object to determine whether the results were correct or incorrect.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0062, 0205] describes using received feedback to train/re-train the anomaly detection algorithm to improve the accuracy of detecting an anomaly in the data (a data integrity issue with respect to a portion of the base object, and further in Fig. 16 Ref. 1606, the data is re-evaluated after the algorithm retrained)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Regarding claim 12, claim 1 is incorporated and Barton discloses:
wherein the operation corresponds to execution of machine learning functionality, utilizing a machine learning model, to determine whether a branch within the base object comprises corrupt data.
However, BATOUKOV et al.  (US 20190370610 A1) teaches the above limitation at least by (paragraph [0213] describes the ability for the machine learning algorithm to detect errors in different bands (e.g. branch) related to the data)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leshinshy into the teaching of Barton and Shoens because one of the ordinary skill in the art would have been motivated to iteratively improve the detection accuracy of an anomaly, para. 0024-0025.
Claims 19 and 20 recite equivalent claim limitations as 8 and 11 above, except that they set forth the claimed invention as device, as such they are rejected for the same reasons as applied hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/22/2022